     Case 1:19-cr-00198-NONE-SKO Document 30 Filed 01/19/21 Page 1 of 2


 1    DOUGLAS C. FOSTER, CA #205674
      Law Offices of Douglas C. Foster
 2    139 W. El Portal Dr.; Suite D
      Merced, CA 95348
 3    Telephone: (209) 691-7280
      Fax: (209) 691-7290
 4
      Attorney for Defendant
 5    JOEL JOSE RUEDA
 6
 7                             IN THE UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10     UNITED STATES OF AMERICA,                    Case No. 1:19-CR-00198-NONE
11                      Plaintiff,
12     vs.
13     JOEL JOSE RUEDA
                   Defendant.
14
15
16    TO:    MCGREGOR SCOTT, UNITED STATES ATTORNEY, AND JUSTIN GILIO,
17           COUNSEL FOR PLAINTIFF:
18    IT IS HEREBY STIPULATED by and between the parties hereto, through their respective
19    counsel, that the sentencing hearing in the above-captioned matter now set for January 22,
20    2021 may be continued to February 19, 2021 at 9:30 a.m.
21           Defense counsel is currently developing mitigation evidence. A portion of this evidence
22    involves the presentation of medical information about defendant relevant to sentencing factors.
23    To properly develop this evidence, certain basic medical tests must be performed. Due to
24    uncertainty about close contact jail visits during the pandemic as well as restrictions imposed by
25    the Fresno County Jail, defense counsel has not been able to complete these tests. Once the tests
26    are completed, the remainder of the mitigation case will proceed expeditiously.
27
28
       Case 1:19-cr-00198-NONE-SKO Document 30 Filed 01/19/21 Page 2 of 2


 1             Counsel for government and the assigned USPO have no objection to the requested date.
 2      As this is a sentencing hearing, no exclusion of time is necessary under the Speedy Trial Act.
 3
 4
 5                                                           Respectfully submitted,
 6                                                           McGREGOR SCOTT
                                                             United States Attorney
 7
 8      DATED: 1/19/2021
                                                             JUSTIN GILIO
 9                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
10
11
12


13      DATED: 1/20/2021                                     /s/
                                                             DOUGLAS C. FOSTER
14                                                           Law Offices of Douglas C. Foster
                                                             Attorney for Defendant
15                                                           JOEL JOSE RUEDA
16
17
18                                                 ORDER
 26
IT IS SO ORDERED.

     Dated:   January 19, 2021
                                                 UNITED STATES DISTRICT JUDGE




27

28

                                                       -2-
